Citation Nr: 0413702	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  92-05 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for anxiety reaction.

3.  Entitlement to compensation benefits for a rotator cuff 
tear pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
2002).

4.  Entitlement to a total compensation rating based on 
individual unemployability (TDIU).

5.  Entitlement to an initial disability rating in excess of 
10 percent for hallux valgus of the left foot.

(The issue of entitlement to compensation benefits for a 
total left knee replacement pursuant to the provisions of 
38 U.S.C.A. § 1151 is addressed in a separate decision under 
the same docket number.)


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1947 to 
December 1949, and from September 1950 to July 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for a kidney 
disorder and anxiety reaction, compensation benefits for a 
rotator cuff tear repair pursuant to the provisions of 
38 U.S.C.A. § 1151, and a TDIU are new appeal issues.  The 
issue of an increased initial rating for hallux valgus of the 
left foot arose from a February 2002 RO rating decision that 
implemented the Board decision in September 2000 granting 
service connection.  None of these issues were before the 
Veterans Law Judge (VLJ) at the time of the Board hearing in 
June 1998 or when the Board issued its decision in September 
2002.


The VLJ who presided at the August 2003 hearing addressed the 
issue of entitlement to compensation under 38 U.S.C.A. § 1151 
for a total left knee replacement.  Another VLJ considered 
the veteran's testimony on this issue given at a 
videoconference hearing in June 1998 and issued remand orders 
in December 1998 and September 2000 and in June 2003 remanded 
the matter to honor the request for another Board hearing.  
As provided in the Board's current policies and procedures 
for processing decisions in such circumstances, a panel of 
three VLJs will decide the issue in a separate decision. 

The veteran's VA Form 9 dated in July 2003 appears to raise 
the issue of service connection for peripheral neuropathy 
primarily in the lower extremities.  As for the comments 
therein regarding the disability rating for pes planus, the 
record shows that the veteran is rated for a bilateral 
disability.  The 10 percent evaluation he receives under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 is applied to a 
unilateral or bilateral disability.  Further, the RO should 
have the veteran clarify whether other comments in the July 
2003 correspondence were intended to raise claims of service 
connection for hallux valgus of the right foot and an 
increased evaluation for carpal tunnel syndrome.  It also 
appears from the recent Board hearing testimony that the 
veteran is seeking compensation under section 1151 for a 
fracture of the left foot (T 28).  As the above matters have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has issued VCAA notice to the veteran in connection 
with the claims addressed herein, with the exception of the 
claim of entitlement to an initial evaluation in excess of 10 
percent for hallux valgus of the left foot.  Also, a 
contemporaneous examination of the veteran as to the current 
disabling manifestations of his left foot hallux valgus is 
not of record.  Such examination would materially assist in 
the adjudication of the claimant's appeal.

The veteran filed a notice of disagreement in July 2003 with 
the January 2003 rating decision wherein the RO denied 
entitlement to service connection for a kidney disorder and 
anxiety reaction, compensation benefits for a rotator cuff 
tear pursuant to the provisions of 38 U.S.C.A. §  1151, and a 
TDIU.  Where there has been an initial RO adjudication of a 
claim and a notice of disagreement therewith, the claimant is 
entitled to a Statement of the Case (SOC), and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should issue a SOC 
addressing the denials of entitlement to 
service connection for a kidney disorder 
and anxiety reaction, compensation 
benefits for a rotator cuff repair 
pursuant to the provisions of 38 U.S.C.A. 
§  1151, and a TDIU.  The VBA AMC should 
advise the veteran of the need to file a 
substantive appeal if he wishes appellate 
review.

4.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left foot hallux 
valgus since September 1995.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other appropriate 
medical examiner including on a fee basis 
if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of service-connected 
hallux valgus of the left foot.  The 
claims file, copies of 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2003), and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Does the service-connected hallux 
valgus of the left foot involve only the 
nerves, or does it also involve the 
muscles and joint structure?

(b) Does the service-connected hallux 
valgus of the left foot cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
hallux valgus of the left foot, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
hallux valgus of the left foot, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected hallux valgus of 
the left foot.


(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected hallux 
valgus of the left foot, and if such 
overlap exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected hallux valgus of 
the left foot.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to an initial evaluation in 
excess of 10 percent for hallux valgus of 
the left foot.  In so doing, the VBA AMC 
should document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a 
(2003), as well as Fenderson v. West, 12 
Vet. App. 119 (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for initial increased evaluation, and may result in a 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



















































 Department of Veterans Affairs


